Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 1 of 14




                Exhibit 6
     Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 2 of 14



                                  Before the
                         FEDERAL TRADE COMMISSION
                             Washington, DC 20580


In the Matter of                                    )
                                                    )
Facebook, Inc.                                      )
                                                    )
                                                    )

         Complaint, Request for Investigation, Injunction, and Other Relief

                                    Submitted by

                    The Electronic Privacy Information Center


                                   I. Introduction

   1. This complaint concerns Facebook’s secretive and non-consensual use of personal
      information to conduct an ongoing psychological experiment on 700,000
      Facebook users, i.e. the company purposefully messed with people’s minds. As
      set forth in detail below, Facebook altered the News Feeds of Facebook users to
      elicit positive and negative emotional responses. Facebook conducted the
      psychological experiment with researchers at Cornell University and the
      University of California, San Francisco, who failed to follow standard ethical
      protocols for human subject research.

   2. At the time of the experiment, Facebook did not state in the Data Use Policy that
      user data would be used for research purposes. Facebook also failed to inform
      users that their personal information would be shared with researchers. Moreover,
      at the time of the experiment, Facebook was subject to a consent order with the
      Federal Trade Commission which required the company to obtain users’
      affirmative express consent prior to sharing user information with third parties.

   3. Facebook’s conduct is both a deceptive trade practice under Section 5 of the FTC
      Act and a violation of the Commission’s 2012 Consent Order.

   4. The Commission should impose sanctions, including a requirement that Facebook
      make public the algorithm by which it generates the News Feed for all users.

                                      II. Parties

   5. The Electronic Privacy Information Center (“EPIC”) is a public interest research
      center located in Washington, D.C. EPIC focuses on emerging privacy and civil



In re Facebook                            1                  Federal Trade Commission
      Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 3 of 14



         liberties issues and is a leading consumer advocate before the FTC. EPIC has a
         particular interest in protecting consumer privacy, and has played a leading role in
         developing the authority of the FTC to address emerging privacy issues and to
         safeguard the privacy rights of consumers.1 The Commission’s 2012 settlement
         with Facebook followed from a Complaint filed by EPIC and a coalition of
         privacy and civil liberties organization in December 2009 and a Supplemental
         Complaint filed by EPIC in February 2010.2 In that matter, the Commission
         settled charges that Facebook “deceived consumers by telling them they could
         keep their information on Facebook private, and then repeatedly allowing it to be
         shared and made public.” The Commission subsequently required Facebook “to
         take several steps to make sure it lives up to its promises in the future, including
         giving consumers clear and prominent notice and obtaining consumers' express
         consent before their information is shared beyond the privacy settings they have
         established.”3

    6. Facebook Inc. was founded in 2004 and is based in Palo Alto, California.
       Facebook’s headquarters are located at 156 University Avenue, Suite 300, Palo
       Alto, CA 94301. At all times material to this complaint, Facebook’s course of
       business, including the acts and practices alleged herein, has been and is in or
       affecting commerce, as “commerce” is defined in Section 4 of the Federal Trade
       Commission Act, 15 U.S.C. § 45.




1
  See, e.g., Letter from EPIC Exec. Dir. Marc Rotenberg to FTC Comm’r Christine
Varney (Dec. 14, 1995) (urging the FTC to investigate the misuse of personal information by the
direct marketing industry), http://epic.org/privacy/internet/ftc/ftc_letter.html; DoubleClick, Inc., FTC File
No. 071-0170 (2000) (Complaint and Request for Injunction, Request for Investigation and for Other
Relief), http://epic.org/privacy/internet/ftc/DCLK_complaint.pdf; Microsoft Corporation, FTC File No. 012
3240 (2002) (Complaint and Request for Injunction, Request for Investigation and for Other Relief),
http://epic.org/privacy/consumer/MS_complaint.pdf; Choicepoint, Inc., FTC File No. 052-3069 (2004)
(Request for
Investigation and for Other Relief) , http://epic.org/privacy/choicepoint/fcraltr12.16.04.html.
2
  In the Matter of Facebook, Inc., (2009) (EPIC Complaint, Request for Investigation, Injunction, and Other
Relief), https://epic.org/privacy/inrefacebook/EPIC-FacebookComplaint.pdf [hereinafter EPIC 2009
Facebook Complaint]; In the Matter of Facebook, Inc., (2010) (EPIC Supplemental Materials in Support of
Pending Complaint and Request for Injunction, Request for Investigation and for Other Relief),
https://epic.org/privacy/inrefacebook/EPIC_Facebook_Supp.pdf [hereinafter EPIC 2009 Facebook
Supplement]; In the Matter of Facebook, Inc., (2010) (EPIC Complaint, Request for Investigation,
Injunction, and Other Relief) , https://epic.org/privacy/facebook/EPIC_FTC_FB_Complaint.pdf
[hereinafter EPIC 2010 Facebook Complaint].
3
  In the Matter of Facebook, Inc., FTC Docket No. C-4365 (2011) (Press Release),
http://www.ftc.gov/news-events/press-releases/2011/11/facebook-settles-ftc-charges-it-deceived-
consumers-failing-keep.


In re Facebook                                       2                      Federal Trade Commission
      Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 4 of 14



                                         III. Factual Background

A. Facebook Represents That Its News Feed Rankings Are Based on Content-
Neutral Factors

    7. As set forth above, Facebook represents to users that its “News Feed is an
       ongoing list of updates on [a user’s] homepage that shows [him] what's new with
       the friends and Pages [the user] follow[s].”4

    8. News Feed was created in 2006. According to a post on the official Facebook
       blog, the News Feed was created to allow users to “get the latest headlines
       generated by the activity of [their] friends and social groups.”5

    9. According to Facebook’s “Help” section, the items shown on the News Feed are
       determined by an “algorithm [which] uses several factors to determine top stories,
       including the number of comments, who posted the story, and what kind of story
       it is (ex: photo, video, status update).”6

    10. Some content, called “promoted posts” are placed higher in the News Feed, and
        labeled as “promoted.”7

    11. Other posts called “suggested posts,” are interspersed into the News Feed and
        marked as “Suggested Post[s].” Posts that contain advertisements are marked as
        “sponsored.”8

    12. Facebook asserts that users are able to control which posts their News Feed will
        show by adjusting their settings.9

B. Facebook Represents That It Only Shares User Data With Advertisers, App
Developers, and Other Facebook Users

    13. Facebook’s Data Use Policy states that Facebook uses information it receives
        about its users “in connection with the services and features [Facebook]
        provide[s].”10


4
  What is News Feed?, FACEBOOK (June 2014), https://www.facebook.com/help/210346402339221.
5
  Ruchi Sanghvi, Facebook Gets a Facelift, Facebook (Sep. 5, 2006),
https://www.facebook.com/notes/facebook/facebook-gets-a-facelift/2207967130.
6
  How does News Feed decide which stories are top stories?, Facebook (June 2014),
http://www.facebook.com/help/166738576721085.
7
  How do promoted posts work in News Feed?, Facebook (June 2014),
http://www.facebook.com/help/352814104840288.
8
  Id.
9
   How does News Feed decide which stories are top stories?, Facebook (June 2014),
https://www.facebook.com/help/166738576721085 (“If you feel you're missing stories you'd like to see, or
seeing stories in your News Feed that you don't want to see, you can adjust your settings.”).
10
   Facebook Data Use Policy, Information we receive and how it is used,
https://www.facebook.com/about/privacy/your-info


In re Facebook                                     3                     Federal Trade Commission
      Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 5 of 14



     14. At the time the research at issue was conducted, Facebook’s September 2011 Data
         Use Policy was in effect.11

     15. Facebook’s September 2011 Data Use Policy stated that Facebook “may use”
         information it received about its users (1) as part of its efforts to keep Facebook
         safe and secure; (2) to provide users with location features and services; (3) to
         measure or understand the effectiveness of ads; and (4) to make suggestions to
         users, such as suggested that a user add another user as a friend.12

     16. In a subsection called “How we use the information we receive,” Facebook’s Data
         Use Policy stated, “We use the information we receive about you in connection
         with the services and features we provide to you and other users like your friends,
         the advertisers that purchase ads on the site, and the developers that build the
         games, applications, and websites you use.”13

     17. The subsection “How we use the information we receive” also stated, “Your trust
         is important to us, which is why we don't share information we receive about you
         with others unless we have:
            •    received your permission;
            •    given you notice, such as by telling you about it in this policy; or
            •    removed your name or any other personally identifying information from
                 it. 14

     18. Facebook’s September 2011 Data Use Policy did not mention the use of users’
         data for research, testing, or analysis.15

     19. In May 2012, four months after the research at issue was conducted, Facebook
         made changes to its Data Use Policy.16

     20. These changes included adding “internal operations, including troubleshooting,
         data analysis, testing, research and service improvement” to the list of things for
         which Facebook may use information it receives from users.17

11
   See Enhancing Transparency in Our Data Use Policy, Facebook (May 11, 2012)
http://newsroom.fb.com/news/2012/05/enhancing-transparency-in-our-data-use-policy/ (announcing
changes to Facebook’s Data Use Policy); Kashmir Hill, Facebook Added ‘Research’ to User Agreement 4
Months After Emotion Manipulation Study, Forbes (June 30, 2014),
http://www.forbes.com/sites/kashmirhill/2014/06/30/facebook-only-got-permission-to-do-research-on-
users-after-emotion-manipulation-study/
12
   Facebook Data Use Policy (September 23, 2011), available at
http://thecoudrain.com/files/documents/Facebook-Data-Use-Policy.pdf. See also Redline of Proposed Data
Use Policy (May 2012), https://fbcdn-dragon-a.akamaihd.net/hphotos-ak-xpa1/t39.2178-
6/851577_359286377517112_2039494561_n.pdf
13
   Id.
14
   Id.
15
   Id.
16
   See Redline of Proposed Data Use Policy, https://fbcdn-dragon-a.akamaihd.net/hphotos-ak-
xpa1/t39.2178-6/851577_359286377517112_2039494561_n.pdf


In re Facebook                                    4                    Federal Trade Commission
      Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 6 of 14



C. The Facebook Core Data Study Used Data From Users’ News Feeds to
Manipulate Users’ Emotions

     21. The Study was designed and written by Adam D. I. Kramer, from the Core Data
         Science Team at Facebook, Inc.; Jamie E. Guillory, from the Center for Tobacco
         Control Research and Education at the University of California, San Francisco;
         and Jeffrey T. Hancock, from the Departments of Communication and
         Information Science at Cornell University in Ithaca, New York.18

     22. For one week (January 11-18, 2012), Facebook “manipulated the extent to which
         people (N = 689,003) were exposed to emotional expressions in their News Feed”
         to test “whether exposure to emotions led people to change their own posting
         behaviors.”19

     23. Facebook conducted two parallel experiments: “One in which exposure to friends’
         positive emotional content in their News Feed was reduced, and one in which
         exposure to negative emotional content in their News Feed was reduced.”20

     24. Prior to the experimental period, Facebook reviewed subjects’ Facebook posts to
         determine that the “experimental groups did not differ in emotional expression
         during the week before the experiment.”21

     25. During the experimental period, when subjects of the experiment loaded their
         News Feeds, emotional posts written by family and friends “had between a 10%
         and 90% chance (based on their User ID) of being omitted from their News Feed
         for that specific viewing.”22 “Both experiments had a control condition, in which
         a similar proportion of posts in their News Feed were omitted entirely at random
         (i.e., without respect to emotional content).”23

     26. After manipulating the subjects’ News Feeds, Facebook analyzed “the percentage
         of all words produced by a given person that was either positive or negative
         during the experimental period.”24




17
   Facebook Data Use Policy, Information we receive and how it is used,
https://www.facebook.com/about/privacy/your-info; Redline of Proposed Data Use Policy, https://fbcdn-
dragon-a.akamaihd.net/hphotos-ak-xpa1/t39.2178-6/851577_359286377517112_2039494561_n.pdf
18
   Id.
19
   Id.
20
   Id.
21
   Id
22
   Id.
23
   Id.
24
   Id.


In re Facebook                                     5                    Federal Trade Commission
      Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 7 of 14



     27. In total, over 3 million posts were analyzed, containing over 122 million words, 4
         million of which were positive (3.6%) and 1.8 million negative (1.6%).25

     28. Facebook used Linguistic Inquiry and Word Count software to determine whether
         posts were positive or negative.26 Because computers, not human researchers,
         viewed the content of Facebook users’ posts, the researchers found the study to be
         “consistent with Facebook’s Data Use Policy.”

     29. Facebook asserted that it obtained “informed consent for this research” because
         all users agree to Facebook’s Data Use Policy “prior to creating an account on
         Facebook.”27

D. Many Facebook Users Object to the Facebook Core Data Study

     30. Mashable user “ageekylink .blogspot.fr” commented, “Facebook should not be
         manipulating people's data without their consent. What they did was really
         wrong.”28

     31. @realretroguy tweeted “May be time to start looking for an alternative to
         Facebook......what else can they manipulate?”29

     32. DoNotGoGently@‫ (‏‬tweeted “Shame on @facebook for cynically misinterpreting
         informed consent. Shame on PNAS for publishing the study.”30

     33. wildfyre99 posted “I've already cancelled and removed my account. I urge
         everyone else who is tired of Facebook's abuse to do the same.”31

     34. Zee Chen posted “It is just so wrong. They violated and went beyond what we
         would expect when we sign that TOS. I think everyone knows they use us for ads




25
   Id.
26
   Id.
27
   Id.
28
   Colin Daileda, Anger Builds Over Facebook's Emotion-Manipulation Study, MASHABLE, June 30, 2014,
http://mashable.com/2014/06/29/anger-facebook-emotion-manipulation-study/ (comment of user
ageekylink .blogspot.fr).
29
   Rob Cerroni (@realretroguy), TWITTER, June 29, 2014,
https://twitter.com/realretroguy/statuses/483285332130283520
30
   Chris Patil (‫@‏‬DoNotGoGently), TWITTER, June 29, 2014,
https://twitter.com/DoNotGoGently/statuses/48328099398641664
31
   Gail Sullivan, Cornell Ethics Board Did Not Pre-Approve Facebook Mood Manipulation Study, WASH.
POST. (July 1, 2014), http://www.washingtonpost.com/news/morning-mix/wp/2014/07/01/facebooks-
emotional-manipulation-study-was-even-worse-than-you-thought/ (comment of wildfyre99).


In re Facebook                                   6                    Federal Trade Commission
      Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 8 of 14



        and how to make money, but to not tell your users you are experimenting on them
        for a psychology experiment? That is so wrong.”32

     35. Tex1967 said “You do not expect a company, providing you with a product or
         service, to try to manipulate your emotions and actions . . . to do something to
         someone unknowingly is still inherently wrong.”33

     36. cmckeonjr said,“The natural reaction of subscribers to Facebook is, What other
         secret plans do you have to manipulate us without our consent? The precedent of
         manipulating people's emotions secretively is unsettling, and their response, that
         they will decide what's right and what's wrong, reassures no one.”34

     37. Nate Skate R said, “Most of the users of fb . . . have no idea they could become
         ‘lab rats’ using the information they shared privately. If they are going to do any
         type of psychological evaluation, it needs to be fully reviewed prior. . . . The
         [terms of service] should read something like ‘ . . . we may conduct psychological
         studies based on your information shared.’”35

     38. Nancy wrote: “This was false science, false science that was unethical and
         manipulative in a way that no legitimate data or conclusions could be gained. That
         academics from prominent universities were part of this false science is shocking
         and shameful.”36

     39. User “sussexred” said, “Facebook . . . [has] crossed a line here; they have used
         their service in a way which people did not sign up for and it had a negative effect
         on them.”37

     40. @kissane_sxsw tweeted “Get off Facebook. Get your family off Facebook. If
         you work there, quit. They're f*cking awful.”38

32
   Gail Sullivan, Facebook Responds To Criticism Of Its Experiment On Users, WASH. POST. (June 30,
2014), http://www.washingtonpost.com/news/morning-mix/wp/2014/06/30/facebook-responds-to-
criticism-of-study-that-manipulated-users-news-feeds/ (comment of Zee Chen).
33
   Mary Schlangenstein, Facebook Researchers Manipulated News Feeds in 2012 Study, BLOOMBERG
(June 30, 2014), http://www.bloomberg.com/news/2014-06-29/facebook-allowed-researchers-to-influence-
users-in-2012-study.html (comment of user Tex1967).
34
   Gail Sullivan, Facebook Responds To Criticism Of Its Experiment On Users, WASH. POST. (June 30,
2014), http://www.washingtonpost.com/news/morning-mix/wp/2014/06/30/facebook-responds-to-
criticism-of-study-that-manipulated-users-news-feeds/ (comment of cmckeonjr).
35
   Id. (comment of user Nate Skate R).
36
   Vindu Goel, After Uproar, European Regulators Question Facebook on Psychological Testing, NEW
YORK TIMES, July 2, 2014, available at http://bits.blogs.nytimes.com/2014/07/02/facebooks-secret-
manipulation-of-user-emotions-under-british-inquiry (comment of user Nancy).
37
   Charles Arthur, Facebook emotion study breached ethical guidelines, researchers say, THE GUARDIAN
(June 30, 2014), http://www.theguardian.com/technology/2014/jun/30/facebook-emotion-study-breached-
ethical-guidelines-researchers-say (comment of user sussexred).
38
   Erin Kissane (@kissane), TWITTER (June 27, 2014),
https://twitter.com/kissane/statuses/482728344656809984.


In re Facebook                                   7                    Federal Trade Commission
      Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 9 of 14




     41. Said Facebook user Andrew Baron: “This is the nail in the coffin for my concern
         that Facebook is the kind of company that Google talks about when they say don't
         be evil. Y'all act like it's no big deal and can't understand why this was
         destructive. There is no turning back from this.”39

     42. Wall Street Journal commenter William Mullaney, “As if there aren't already
         plenty of reasons to never use Facebook they went and gave us another one.”40

     43. Mike Lamson commented, “I was shocked and upset to think that me and my
         friends could have our feeds and information manipluated [sic] like this. That is
         so wrong. Talk about breaking trust with your users.”41

     44. NinjaofSin commented, “Every time I start thinking maybe I should spend a little
         more time on Facebook, something like this comes out and I run the other way.”42

     45. JSintheStates shrieked, “This is f'n outrageous! Facebook using people like rats,
         and having the unmitigated gaul to publish in the Proceedings of the NAS? I
         question their ethical basis for running their little "experiment"! Are they funded
         by Big Brother NSA? In addition to losing the US Constitution and the Bill of
         Rights, do we now get "manipulated mind-control" as well? This is really sick,
         and perverse! Anyone still on Facebook after hearing about this outrage deserves
         whatever they get!”43

     46. @RalphPici tweeted, “It's sad in a pathetic way that @facebook doesn't get that
         its about trust and that they betrayed user trust #FacebookExperiment.”44

     47. Scientella wrote: “Someone needs to prosecute. Those ‘surveyed’ need to
         sue. The US constitution was established to protect the freedom of
         individuals. We now have a police state and greedy companies acting in
         cohoots manipulating people for their profit. If we dont fight this now George
         Orwells totalitarian society awaits us. It already exists in China…and they are
         soon to be our leaders.”45




39
   Adam D. I. Kramer, Facebook (June 29, 2014),
https://www.facebook.com/akramer/posts/10152987150867796 (comment of Andrew Baron).
40
   Reed Albergotti, Furor Erupts Over Facebook's Experiment on Users, Wall St. J. (June 30, 2014),
http://online.wsj.com/articles/furor-erupts-over-facebook-experiment-on-users-1404085840 (comment of
William Mullaney).
41
   Id. (comment by user “Mike Lamson”).
42
   Supra note Error! Bookmark not defined. (comment of user NinjaofSin).
43
   Supra note Error! Bookmark not defined. (comment of user “JSintheStates”).
44
   RalphPici (@RalphPici), TWITTER (July 3, 2014), https://twitter.com/RalphPici
45
   Id. (comment of user Scientella).


In re Facebook                                    8                    Federal Trade Commission
     Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 10 of 14



                                         IV. Legal Analysis

A. The FTC’s Section 5 Authority

     48. The FTC Act prohibits unfair and deceptive acts and practices, and empowers the
         Commission to enforce the Act’s prohibitions.46 These powers are described in
         FTC Policy Statements on Deception47 and Unfairness.48

     49. A trade practice is unfair if it “causes or is likely to cause substantial injury to
         consumers which is not reasonably avoidable by consumers themselves and not
         outweighed by countervailing benefits to consumers or to competition.”49

     50. The injury must be “substantial.”50 Typically, this involves monetary harm, but
         may also include “unwarranted health and safety risks.”51 Emotional harm and
         other “more subjective types of harm” generally do not make a practice unfair.52
         Secondly, the injury “must not be outweighed by an offsetting consumer or
         competitive benefit that the sales practice also produces.”53 Thus the FTC will not
         find a practice unfair “unless it is injurious in its net effects.”54 Finally, “the injury
         must be one which consumers could not reasonably have avoided.”55 This factor
         is an effort to ensure that consumer decision making still governs the market by
         limiting the FTC to act in situations where seller behavior “unreasonably creates
         or takes advantage of an obstacle to the free exercise of consumer
         decisionmaking.”56 Sellers may not withhold from consumers important price or
         performance information, engage in coercion, or unduly influence highly
         susceptible classes of consumers.57




46
   See 15 U.S.C. § 45 (2010).
47
   Fed. Trade Comm’n, FTC Policy Statement on Deception (1983), available at
http://www.ftc.gov/bcp/policystmt/ad-decept.htm [hereinafter FTC Deception Policy].
48
   Fed. Trade Comm’n, FTC Policy Statement on Unfairness (1980), available at
http://www.ftc.gov/bcp/policystmt/ad-unfair.htm [hereinafter FTC Unfairness Policy].
49
   15 U.S.C. § 45(n); see, e.g., Fed. Trade Comm’n v. Seismic Entertainment Productions, Inc., Civ. No.
1:04-CV- 00377 (Nov. 21, 2006) (finding that unauthorized changes to users’ computers that affected the
functionality of the computers as a result of Seismic’s anti-spyware software constituted a “substantial
injury without countervailing benefits.”).
50
   FTC Unfairness Policy, supra.
51
   Id.; see, e.g., Fed. Trade Comm’n v. Information Search, Inc., Civ. No. 1:06-cv-01099 (Mar. 9, 2007)
(“The invasion of privacy and security resulting from obtaining and selling confidential customer phone
records without the consumers’ authorization causes substantial harm to consumers and the public,
including, but not limited to, endangering the health and safety of consumers.”).
52
   FTC Unfairness Policy, supra.
53
   Id.
54
   Id.
55
   Id.
56
   Id.
57
   Id.


In re Facebook                                      9                     Federal Trade Commission
     Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 11 of 14



     51. An act or practice is deceptive if it involves a representation, omission, or practice
         that is likely to mislead the consumer acting reasonably under the circumstances,
         to the consumer’s detriment.”58

     52. There are three elements to a deception claim. First, there must be a
         representation, omission, or practice that is likely to mislead the consumer.59 The
         relevant inquiry for this factor is not whether the act or practice actually misled
         the consumer, but rather whether it is likely to mislead.60

     53. Second, the act or practice must be considered from the perspective of a
         reasonable consumer.61 “The test is whether the consumer’s interpretation or
         reaction is reasonable.”62 The FTC will look at the totality of the act or practice
         and ask questions such as “how clear is the representation? How conspicuous is
         any qualifying information? How important is the omitted information? Do other
         sources for the omitted information exist? How familiar is the public with the
         product or service?”63

     54. Finally, the representation, omission, or practice must be material.64 Essentially,
         the information must be important to consumers. The relevant question is whether
         consumers would have chosen another product if the deception had not
         occurred.65 Express claims will be presumed material.66 Materiality is presumed
         for claims and omissions involving “health, safety, or other areas with which the
         reasonable consumer would be concerned.”67

     55. The FTC presumes that an omission is material where “the seller knew, or should
         have known, that an ordinary consumer would need omitted information to
         evaluate the product or service, or that the claim was false . . . because the
         manufacturer intended the information or omission to have an effect.”68

     56. The Commission has previously found that Facebook may not alter the privacy
         settings of its users.69


58
   FTC Deception Policy, supra.
59
   FTC Deception Policy, supra ; see, e.g., Fed Trade Comm’n v. Pantron I Corp., 33 F.3d 1088 (9th Cir.
1994) (holding that Pantron’s representation to consumers that a product was effective at reducing hair loss
was materially misleading, because according to studies, the success of the product could only be attributed
to a placebo effect, rather than on scientific grounds).
60
   FTC Deception Policy, supra.
61
   Id.
62
   Id.
63
   Id.
64
   Id.
65
   Id.
66
   Id.
67
   Id.
68
   Cliffdale Associates, Inc., 103 F.T.C. 110, 110 (1984).
69
   In the Matter of Facebook, Inc., a corporation; FTC File No. 092 3184, FTC.gov (Dec. 30, 2011),
http://www.ftc.gov/enforcement/cases-proceedings/092-3184/facebook-inc.


In re Facebook                                      10                     Federal Trade Commission
     Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 12 of 14



     57. The Commission has previously found that a company may not repurpose user
         data for a use other than the one for which the user’s data was collected without
         first obtaining the user’s “express affirmative consent.”70

B. The 2012 Federal Trade Commission Consent Order

     58. On July 27, 2012, the Commission entered into a consent order with Facebook
         regarding violations of Section 5 of the FTC Act.71

     59. The settlement followed a complaint by EPIC, and established new privacy
         safeguards for Facebook users.72

     60. The settlement prohibits Facebook from misrepresenting the extent to which it
         maintains the privacy or security of covered information.73

     61. Specifically, Count I of the Consent Order includes language that prohibits
         Facebook from misrepresenting “its collection or disclosure of any covered
         information,” and “the extent to which Respondent makes or has made covered
         information accessible to third parties.”74

C. Count I: Deceptive Failure to Inform Users that their Data Would Be Shared
With Third-Party Researchers

     62. As described above, Facebook represented to consumers that the company shared
         user data with users’ “friends” on the website, advertisers, and developers.

     63. In fact, as described above, Facebook shared user data with third-party
         researchers at multiple universities.

     64. Users could not reasonably have known that their data might be shared with third-
         party behavioral science researchers.

     65. As described above, Facebook users were materially concerned with this data
         sharing practice.



70
   In the Matter of Google, Inc.; FTC File No. 102 3136 (Oct. 13, 2011) (Decision and Order),
http://www.ftc.gov/sites/default/files/documents/cases/2011/10/111024googlebuzzdo.pdf.
71
   In the Matter of Facebook, Inc., FTC Docket No. C-4365 (2012) (Decision and Order),
http://www.ftc.gov/os/caselist/0923184/120810facebookdo.pdf [hereinafter FTC Facebook Consent Order].
72
   Id.
73
   Id. “Covered information” is defined as “information from or about an individual consumer including,
but not limited to: (a) a first or last name; (b) a home or other physical address, including street name and
name of city or town; (c) an email address or other online contact information, such as an instant messaging
user identifier or a screen name; (d) a mobile or other telephone number; (e) photos and videos; (f) Internet
Protocol (“IP”) address, User ID or other persistent identifier; (g) physical location; or (h) any information
combined with any of (a) through (g) above.”
74
   Id.


In re Facebook                                       11                     Federal Trade Commission
    Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 13 of 14



   66. Therefore, Facebook’s failure to adequately disclose that it shared consumer data
       with third-party researchers constitutes a deceptive act or practice in violation of
       Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

D. Count II: Unfair Failure to Inform Users That They Were Subject to Behavioral
Testing

   67. As described above, Facebook represented to users that the company only shared
       user data for advertising purposes or in conjunction with web app developers.

   68. In fact, as described above, Facebook subjected certain users to ongoing
       behavioral testing by collecting user data and feeding it into a separate algorithm.

   69. Users could not reasonably have guessed that use of their Facebook account might
       subject them to behavioral testing.

   70. As described above, users were materially concerned with this change in
       Facebook’s data use.

   71. Therefore, Facebook’s failure to adequately disclose that it used consumer data to
       manipulate users’ News Feeds and record users’ reactions constitutes a deceptive
       act or practice in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

E. Count III: Violation of the 2012 Consent Order

   72. As described above, Facebook misrepresented its data collection practices, in
       contravention of Count I of the Consent Order.

   73. As described above, Facebook misrepresented the extent to which it made
       covered information accessible to third parties, also in contravention of Count I of
       the Consent Order.

   74. Therefore, Facebook has violated Count I of its 2012 Consent Order with the FTC
       and is subject to FTC enforcement in Federal district court.




In re Facebook                              12                  Federal Trade Commission
    Case 1:19-cv-02184-TJK Document 5-7 Filed 07/26/19 Page 14 of 14



                       V. Prayer for Investigation and Relief

   75. EPIC urges the Commission to investigate Facebook, Inc., and enjoin its
       deceptive data collection and data sharing practices.

   76. Specifically, EPIC requests the Commission to:

          a. Initiate an investigation of Facebook’s unlawful manipulation of the
             NewsFeed and the transfer of user data to third parties in violation of the
             2012 Consent Order;
          b. Demand that Facebook make public the algorithm that produces the
             NewsFeed
          c. Enforce the 2012 Consent Order; and
          d. Provide such other relief as the Commission finds necessary and
             appropriate.




                                            Respectfully Submitted,

                                            Marc Rotenberg, Executive Director
                                            Julia Horwitz, Consumer Protection Counsel
                                            Electronic Privacy Information Center
                                            1718 Connecticut Ave. NW Suite 200
                                            Washington, DC 20009
                                            202-483-1140 (tel)
                                            202-483-1248 (fax)




In re Facebook                             13                 Federal Trade Commission
